124 F.3d 213
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Arturo CASAS-PEREZ, Defendant-Appellant.
No. 97-15165.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 8, 1997.**Decided Sept. 15, 1997.

Appeal from the United States District Court for the Northern District of California, Nos.  CV-02642-HBT and CR-89-01173-HBT;  Howard B. Turrentine, Senior District Judge, Presiding.
Before HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Arturo Casas-Perez appeals pro se the denial of his second 28 U.S.C. § 2255 motion challenging his jury conviction and 155-month sentence imposed for possession of a controlled substance with intent to distribute and carrying a firearm during a commission of a drug trafficking crime.


3
Casas-Perez contends that his conviction under 18 U.S.C. § 924(c)(1) for carrying a firearm during the commission of a drug trafficking crime must be vacated under Bailey v. United States, 116 S.Ct. 501.   We reject this argument for the reasons set forth by the district court in its order filed on November 26, 1996, denying Casas-Perez's § 2255 motion.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3